United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3852
                                  ___________

Malik Abdul Shabazz, also known        *
as Vonnie Lynn Moore,                  *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas
Arkansas Department of Correction;     *
Charles Freyder, Chaplain, Varner      * [UNPUBLISHED]
Unit, ADC; Don Yancy, Administrator *
of Religious Services, Arkansas        *
Department of Correction; Agin         *
Muhammad, Sr., Islamic Coordinator, *
Arkansas Department of Correction;     *
Ray Hobbs, Deputy Director, Arkansas *
Department of Correction,              *
                                       *
             Appellees.                *
                                  ___________

                           Submitted: October 28, 2005
                               Filed: November 17, 2005
                               ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

     In this 42 U.S.C. § 1983 action brought by Arkansas inmate Malik Abdul
Shabazz, a/k/a Vonnie Lynn Moore, against the Arkansas Department of Correction
(ADC) and numerous ADC officials (collectively defendants), Shabazz appeals from
an interlocutory order entered in the District Court1 for the Eastern District of
Arkansas partially granting his motion for a preliminary injunction on his claim under
the Religious Land Use and Institutionalized Persons Act (RLUIPA), 42 U.S.C.
§ 2000cc-1, and denying his motion for class certification. For reversal, Shabazz
argues that the district court erred in (1) limiting the injunctive relief and (2) denying
class certification. For the reasons discussed below, we affirm the grant of the
preliminary injunction, and we cannot review the denial of class certification.

       Shabazz’s complaint alleged that defendants were violating the Constitution
and RLUIPA by prohibiting Muslim inmates from performing the “Khutba” sermon
during the “Jumu’a” weekly prayer service at all ADC units. Following a hearing, a
magistrate judge2 issued proposed findings and recommendations, which the district
court adopted in their entirety. Accordingly, the district court found that defendants
were placing a substantial burden on Shabazz’s ability to exercise his religion; that
defendants have a compelling governmental interest in avoiding the elevation of one
inmate to a position of religious leadership over others; that defendants were not
using the least restrictive means of furthering their compelling governmental interest;
and that the use of video-recorded Khutbas is a viable alternative to the performance
of live Khutbas. The district court partially granted Shabazz’s motion for a
preliminary injunction by ordering defendants to provide to each ADC unit a video-
recorded Khutba, performed by a qualified individual of defendants’ choice, each
Friday on which there is no qualified individual available to perform the Khutba live.
Defendants were ordered to comply with the preliminary injunction within 60 days



      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
      2
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas.

                                           -2-
of the date of the district court’s order. The district court denied Shabazz’s motion
for class certification.

       Shabazz timely filed a notice of interlocutory appeal challenging the
“limitations and modifications” of the preliminary injunction, the denial of class
certification, and the allowance of 60 days for defendants to comply with the district
court’s order. In support of his argument that inmates should be permitted to perform
the Khutba, he cites two unpublished opinions indicating that inmates elsewhere are
allowed to perform Khutbas under certain restrictions. See Doyle v. Prewitt, 39 Fed.
Appx. 344, 347 (7th Cir. Apr. 22, 2002) (unpublished order) (affirming summary
judgment for Illinois prison officials on Muslim inmate’s claim that his First
Amendment rights were being violated because he could not deviate from text of pre-
approved Khutba); Wilson v. Moore, No. 4:01cv158-RV, 2003 U.S. Dist. Lexis
25648, at *13 (N.D. Fla. 2003) (unpublished magistrate judge’s report and
recommendation) (in case involving Florida inmate’s challenge to restrictions on
Native American religious practices, noting in background information that Muslim
inmates perform Khutbas under direct supervision of chaplain).

       To begin, we need not address the district court’s allowance of 60 days for
defendants to comply with its order as that issue is now moot. As to the challenged
denial of class certification, we lack interlocutory appellate jurisdiction. See
Reinholdson v. Minnesota, 346 F.3d 847, 849 (8th Cir. 2003) (interlocutory appeal
of denial of class certification not proper where plaintiffs did not invoke any of
recognized exceptions to final-judgment rule); cf. In re BankAmerica Corp. Sec.
Litig., 263 F.3d 795, 804 (8th Cir. 2001) (court lacks interlocutory appellate
jurisdiction to consider challenge to class notice approved by district court, which is
separate from injunction), cert. denied, 535 U.S. 970 (2002).

      We have interlocutory appellate jurisdiction to review the preliminary
injunction pursuant to 28 U.S.C. § 1292(a)(1). A district court has broad discretion

                                         -3-
in ruling on a motion for a preliminary injunction, and this court will reverse such a
ruling only for a clearly erroneous finding of fact, an error of law, or an abuse of
discretion. See Safety-Kleen Sys., Inc. v. Hennekens, 301 F.3d 931, 935 (8th Cir.
2002). Upon review, we hold that the district court used the proper legal standard set
forth in RLUIPA, did not clearly err in its findings of fact, and did not abuse its broad
discretion in formulating the preliminary injunction. Finally, we note that the cases
cited by Shabazz are not persuasive authority supporting his position. In Doyle, 39
Fed. Appx. at 347, the restriction at issue was upheld upon recognition that prison
security may be jeopardized if an inmate is put in a position of religious leadership
over other inmates, or if an inmate has the opportunity to use religious services to
engage in disruptive communications. Moreover, Wilson, 2003 U.S. Dist. Lexis
25648, at *13, is irrelevant because the alleged supervised performance of Khutbas
by inmates was not an issue in the case.

      Accordingly, the preliminary injunction is affirmed.
                      ______________________________




                                          -4-